877 F.2d 59Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Henry FLIPPEN, Plaintiff-Appellant,v.Lt. TAYLOR, Sgt. Massie, C/O Bazzera, Defendants-Appellees.
No. 89-6566.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided June 8, 1989.

Charles Henry Flippen, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Charles Henry Flippen, a Virginia prisoner, noted this appeal outside the 30-day period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).1   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.



1
 The last day for filing an appeal in this case was February 22.  Because nothing in the record suggests that Flippen gave his notice of appeal to prison authorities by that date, we decline to remand for findings concerning whether Flippen's filing was timely under Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428)